NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                  Fed. R. App. P. 32.1




             United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604



                                 Argued September 12, 2013
                                  Decided October 15, 2013

                                          Before

                           DIANE P. WOOD, Chief Judge

                           DANIEL A. MANION, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge



Nos. 12‐3440, 12‐3645 & 12‐3855                    Appeals from the United States District
                                                   Court for the Northern District of
UNITED STATES OF AMERICA,                          Illinois, Western Division
                 Plaintiff‐Appellee,
                                                   No. 11‐CR‐50025
      v.
                                                   Philip G. Reinhard, Judge.
SHANNON L. GREGORY, DONALD
P. CIPRA, and ERIC M. KONRADY, 
                Defendants‐Appellants.



                                        O R D E R

       Based on information provided by an informant, a state judge issued warrants to
search two residences in rural Illinois. The search revealed indoor cannabis‐growing
operations and led to the indictment of four men, including the three appellants. During
Nos. 12‐3440, 12‐3645 & 12‐3855                                                    Page 2


the subsequent criminal proceedings, the appellants moved to suppress the evidence
discovered at the two residences, moved for a Franks hearing, and moved to compel the
government to reveal the identity of the informant. All these motions were denied and
the appellants pleaded guilty, but reserved the right to appeal the denials of their
motions. The government concedes that remand is necessary to determine whether the
identity of the informant should be disclosed. Consequently, we reverse the denial of
the motion to compel. Because we remand for reconsideration of that motion, we
abstain from addressing the denials of the other motions.

                                         I. Facts

       On February 16, 2011, someone contacted Drug Enforcement Administration
Officer Christopher Washburn and reported cannabis‐growing operations at 1025 and
1027 Paw Paw Road in the Village of Paw Paw, Lee County, Illinois. The informant
spoke on condition of anonymity, and stated that Donald Cipra lived at the 1025
residence, that Shannon Gregory lived at the 1027 residence, and that both were
growing cannabis in the basements of the two residences. The informant also provided
Washburn with photographs of an indoor cannabis‐growing operation that were
allegedly taken in the 1027 residence in December 2010. Additionally, the informant
stated that the cannabis‐growing operation at the 1025 residence was set up similarly to
the operation at the 1027 residence. On February 28, Washburn issued an administrative
subpoena to the power company that provided electricity to the two residences. The
subpoena requested electricity‐consumption records from several houses in the
neighborhood of the two residences, and directed the company to provide the
requested information by March 15. Washburn also informed Officer Alex Chavira, an
Inspector for the Illinois State Police, of the allegations. Chavira asked Washburn to set
up a conversation between Chavira and the informant. 

       On March 4, the informant telephoned Chavira and provided the following
information: Gregory and Eric Konrady were living at the 1027 residence and growing
cannabis in the basement. Similarly, Cipra, an associate of Gregory, was living at the
1025 residence and also was growing cannabis in the basement. The residences are
located on the same parcel of land and share a common driveway. The operations in
both residences were set up similarly. Cipra and Gregory used both soil operation
Nos. 12‐3440, 12‐3645 & 12‐3855                                                         Page 3


techniques and hydroponics,1 primarily housed cannabis plants in the vegetative and
flowering states in the 1025 residence, primarily housed “cloned” cannabis plants in the
1027 residence, and harvested cannabis all year round. The operations required high
amounts of electricity and Gregory and Cipra paid the electric bills rather than stealing
electricity (a practice that is evidently common in other cannabis‐growing operations).
The informant had been in the basement of the 1027 residence near the end of December
2010 and had observed about 480 cannabis plants. There were between 480 and 1000
cannabis plants at the two residences, depending on the harvest cycle. Cipra was the
primary seller of the cannabis, while Gregory maintained both grow operations. Cipra
and Gregory sold each pound of cannabis for about $5,000 or $6,000. 

       The informant further stated that he had known Cipra and Gregory for years,
and had first‐hand knowledge that both had been involved in the production,
manufacture, and sale of cannabis in the Lee County area for about seven years. Cipra
and Gregory regularly rented rural properties to grow cannabis, and they had been
using the 1025 and 1027 residence for two years. Additionally, the informant cautioned
Chavira that Cipra and Gregory possessed several handguns and assault rifles they had
acquired after being robbed. Finally, the informant noted that Gregory drove a red Ford
Explorer, and that Cipra drove a silver or dark gray Toyota Camry that he parked on
the west side of the 1025 residence.

        After this conversation, Chavira investigated and determined that Gregory and
Cipra had firearms permits as well as prior convictions for possession of cannabis.
Chavira also determined that a Toyota sedan was registered to Cipra. Further, Chavira
discovered that Gregory was associated with several Illinois addresses. On March 9,
Chavira contacted the power company that provided electricity to the two residences
and requested the electricity‐consumption information for the two residences. On
March 16, the power company responded to Chavira’s request. The response showed
that Cipra was on the account for the 1025 residence and that the average monthly
electricity‐consumption rate at that residence was 3011 kilowatt hours. Similarly, the
response showed that Gregory was on the account for the 1027 residence and that the
average monthly electricity‐consumption rate at that residence was 3938 kilowatt hours.
Both electricity‐consumption rates were significantly higher than the Illinois state
average of 728 kilowatt hours. Chavira explained that, in his experience, indoor


       1
       “Soil operations” (as the term suggests) refers to methods of growing plants in soil
whereas “hydroponics” refers to methods of growing plants without soil.
Nos. 12‐3440, 12‐3645 & 12‐3855                                                     Page 4


cannabis‐growing operations require large amounts of electricity. Furthermore, on
March 18 the police photographed a red Ford Explorer in front of the garage at the 1027
residence, and a gray vehicle parked on the west side of the 1025 residence.

        On March 22, Chavira sought search warrants for the 1025 and 1027 residences.
In his supporting affidavits, Chavira stated that, based on his experience, the
informant’s statements about the market price for a pound of cannabis were accurate,
and the informant’s descriptions of the method and manner of the cannabis operation
demonstrated that he was knowledgeable about the inner workings and demands of
growing cannabis. Chavira also attached the photographs of the cannabis provided by
the informant and police photographs of the residences to his affidavits. 

        On March 22, a state court judge issued search warrants for the 1025 and 1027
residences. On March 23, the police executed the warrants and discovered large‐scale
cannabis‐growing operations as well as numerous weapons. The police arrested
Gregory, Konrady, Cipra, and Benjamin Garcia.2 Konrady and Cipra both confessed to
their involvement in the cannabis‐growing operations. 

        The defendants were indicted in federal court for various drug and weapon
offenses arising out of the cannabis‐growing operations at the 1025 and 1027 residences.
Before pleading guilty, Konrady, Gregory, and Cipra each moved to suppress the
evidence obtained from the search of the two residences on the theory that probable
cause was lacking. Cipra also requested a hearing pursuant to Franks v. Delaware, 438
U.S. 154 (1978), on the theory that Chavira intentionally omitted from his affidavits
adverse electricity‐consumption information disclosed by the power company in
response to Washburn’s subpoena on April 5. (The power company did not respond to
the subpoena until April 5, 2011— two weeks after the warrants issued. The response
showed, inter alia, that two houses near the 1025 and 1027 residences had similar
electricity‐consumption rates to those of the 1025 and 1027 residences.) 

        The case then took a bizarre turn. In January 2012, the government disclosed to
the defendants that the informant had left several voice mails for Washburn. Therein,
the informant accused Washburn of falsifying documents to “get inside someone’s
house.” The informant also claimed that Washburn told the informant to lie and that
“this isn’t what I signed up for, to lie.” Thereafter, on February 28, the district court


       2
           Garcia is not part of this appeal.
Nos. 12‐3440, 12‐3645 & 12‐3855                                                            Page 5


denied the motion to suppress on the ground that the warrant was supported by
probable cause or, alternatively, the Leon good faith exception applies. In the same
order, the district court denied the motion for a Franks hearing because Chavira did not
have access to the April 5, 2011, electricity‐consumption information when he prepared
the warrant affidavits and, additionally, the April 5 electricity‐consumption information
“was not particularly weighty in light of the other evidence in the affidavit.” Then, on
March 1, the government disclosed to the defendants that the informant had posted
comments on the internet under the header “UNDERCOVER BLACKHAWK TASK
FORCE AGENT CHRIS WASHBURN (rockford illinois).” The post stated that “this
lying sack of crap is a lie to obtain warrants AND stalk people abusing his power to
screw up peoples lives.” The post also identified Washburn’s telephone number and
stated, “YOU CAN CALL HIM HERE.” 

        Cipra asked the government to disclose the identify of the informant, but the
government refused to do so. Thereupon, Cipra, with whom Gregory and Konrady later
joined, moved to compel the disclosure of the informant’s identity so that they could
interview the informant and determine if another motion to suppress or motion for a
Franks hearing was appropriate. The government opposed the motion on the theory
that, even if the informant’s allegations were true, Chavira (and not Washburn) had
prepared the affidavits and, at worst, Chavira had merely unwittingly included false
statements told to him by a private third party. The district court accepted this
reasoning and denied the motion to compel disclosure. 

       To add yet another twist, the government disclosed to the defendants that the
informant was being prosecuted in Boone County, Illinois. At a subsequent hearing,
counsel for Cipra stated that the brother of one of the defendants contacted him and
requested representation in a Boone County prosecution sounding suspiciously like the
government’s prosecution of the informant. However, counsel explained that he had
been unable to confirm his suspicion because he was unable to talk to the brother or
find the brother in the Boone County Clerk’s records. Thereafter, Konrady, Gregory,
and Cipra each pleaded guilty, but they reserved the right to appeal the district court’s
various rulings. Having been sentenced, they now appeal.3



       3
          Due to a secretarial error, Konrady’s appeal was filed fifteen days late. However, the
district court concluded that the late filing was excusable and extended Konrady’s time to
appeal in accordance with Rule 4(b)(4) of the Federal Rules of Appellate Procedure.
Nos. 12‐3440, 12‐3645 & 12‐3855                                                               Page 6


                                          II. Discussion

       On appeal, Konrady, Gregory, and Cipra argue that the district court erred in
finding that probable cause supported the warrants or, alternatively, in holding that the
Leon good faith exception applies. The appellants also argue that the district court erred
in declining to hold a Franks hearing based on the theory that the April 5 electricity‐
consumption information was intentionally omitted from Chavira’s affidavits. (The
appellants contend that this information undermined the notion that the electricity‐
consumption rates at the 1025 and 1027 residences were unusually high.) Finally, the
appellants argue that the district court erred in declining to require the government to
identify the informant and hold a Franks hearing regarding the informant’s allegations
against Washburn. Because we remand to allow the district court to reconsider its
decision declining to require the government to identify the informant (which
ultimately could affect whether the warrants are upheld), we refrain at this time from
resolving the appellants’ probable cause challenges and arguments regarding the
alleged omission of the April 5 electricity‐consumption information.

       We review the district court’s denial of the appellants’ motion to compel
disclosure of the identify of the informant for abuse of discretion. United States v. Harris,
531 F.3d 507, 514 (7th Cir. 2008). By definition, an error of law is an abuse of discretion.
Maynard v. Nygren, 332 F.3d 462, 467 (7th Cir. 2003). “The government has a limited
privilege to withhold the identity of a confidential informant from a criminal
defendant.” Harris, 531 F.3d at 514 (citing Roviaro v. United States, 353 U.S. 53, 59‐60
(1957)). But this privilege must give way if the defendant proves that the disclosure of
the informant’s identity is relevant and helpful to his defense or is essential to a fair
determination of the case. Id. Whether disclosure is appropriate depends “on the
particular circumstances of each case, taking into consideration the crime charged, the
possible defenses, the possible significance of the informer’s testimony, and other
relevant factors.” Roviaro, 353 U.S. at 62.

       Here, the district court held that disclosure was unwarranted in part because a
Franks hearing is not necessary when a third party lies to the officer preparing an
affidavit and the officer incorporates those false statements into his affidavit.4 See United


       4
        The district court also held that the informant was “at most a tipster only.” We have
generally held that disclosure is not required if the informant is a mere tipster, rather than an
                                                                                        (continued...)
Nos. 12‐3440, 12‐3645 & 12‐3855                                                              Page 7


States v. Jones, 208 F.3d 603, 607 (7th Cir. 2000) (“‘[T]he fact that a third party lied to the
affiant, who in turn included the lies in a warrant affidavit, does not constitute a Franks
violation.’”) (quoting United States v. McAllister, 18 F.3d 1412, 1417 (7th Cir. 1994)).
However, “while allegations that an informant, whose story was recited by an affiant,
was lying are insufficient to require a Franks hearing, this principle does not apply when
one government agent deliberately or recklessly misrepresents information to a second
agent, who then innocently includes the misrepresentations in an affidavit.” McAllister,
18 F.3d at 1417 (quoting United States v. Pritchard, 745 F.2d 1112, 1118 (7th Cir. 1984)). In
this case, the informant’s messages and online statements allege that Washburn
demanded that the informant lie to Chavira. If the informant’s allegations are true, then
he “must be regarded as having acted as an ‘instrument’ or agent of the state ….”
McAllister, 18 F.3d at 1417 (quoting Coolidge v. New Hampshire, 403 U.S. 443, 487 (1971)).
Thus, as the government concedes, the district court committed invited legal error by
holding that, even if the informant’s allegations were true, a Franks hearing was
unnecessary because, at worst, the false statements came from a private third party.
Because the informant’s allegations indicate that the informant was acting as an
instrument or agent of the state, the district court’s reasoning in declining to compel
disclosure was legal error that, by definition, amounts to an abuse of discretion.

       Consequently, we must remand this case to allow the district court to reconsider
whether to compel disclosure of the informant’s identity. Should the district court order
the government to disclose the informant’s identity, the defendants will have the
opportunity to determine if the informant is willing to stick to his story (in open court at
a Franks hearing) that Washburn coerced him into lying about [having personal


       4
        (...continued)
eyewitness or participant to the event in question. See Harris, 531 F.3d at 515 (collecting cases).
The notion that the informant was not an eyewitness is difficult to reconcile with the fact that
the informant provided photographs of the cannabis‐growing operation in the 1027 residence.
Moreover, while the informant originally may have been a mere tipster, the government
concedes that the informant’s subsequent allegations of misconduct by Washburn during the
investigation of the 1025 and 1027 residences transforms the informant into something more
than a mere tipster. The district court also observed that the informant’s messages and online
statements do not specifically refer to the prosecution of Konrady, Gregory, and Cipra, and
consequently the court reasoned that it is pure conjecture to say that Washburn caused the
informant to lie in this case. But there is no evidence that the informant had ever assisted
Washburn in any other case. So it is difficult to see how the informant’s allegations reasonably
could be interpreted to refer to anything other than the appellants’ case.
Nos. 12‐3440, 12‐3645 & 12‐3855                                                   Page 8


knowledge of] the drug operation at the 1025 and 1027 residences. If so, then a Franks
hearing will likely be necessary. Undoubtedly, the informant’s claims are highly
unusual given that so many of his statements to Chavira were confirmed by subsequent
police investigation or borne out by the search itself. But perhaps the informant’s claim
is that Washburn illegally obtained the information about the cannabis‐growing
operations and then coerced the informant into pretending to be the source of the
information. We think the best course is to leave the resolution of this matter for the
district court on remand.

      We VACATE the appellants’ sentences, and we REMAND for reconsideration of
the appellants’ motion to compel the government to disclose the identity of the
informant.